Citation Nr: 9901647	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-26 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities.  

2.  Entitlement to an increased evaluation for the 
postoperative residuals of calcaneal fractures of the right 
foot with degenerative spurring, currently rated 10 percent 
disabling.

3.  Entitlement to an increased evaluation for the 
postoperative residuals of calcaneal fractures of the left 
foot with degenerative spurring, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from March 1979 until November 
1987.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he should be granted service 
connection for bilateral knee disabilities.  He points out 
that when he initially injured his feet in a fall in 1986 
during service, he also sustained traumatic injuries to the 
knees.  He maintains that the pain reliever that he has taken 
over the years for his bilateral foot disabilities has masked 
his knee disabilities.  In the alternative, the veteran is 
also claiming that he developed bilateral knee disabilities 
secondary to his service connected bilateral foot 
disabilities.  He has submitted documentation that discloses 
that normal walking can generate 3-4 times your body weight 
to your lower extremities and that deep knee bends can 
produce as much as 9 times your weight.  As a result of this 
stress coupled with the fact that he walks differently to 
compensate for his foot discomfort, he now has knee problems.  
Furthermore, the veteran indicates that a private physician 
indicated that his knee disabilities could have either 
resulted from his initial injury in service or secondary to 
his bilateral foot disabilities.

The veteran also contends that he should be granted increased 
ratings for the postoperative residuals of bilateral 
calcaneal fractures with degenerative spurring, as the 
current disability evaluations do not adequately reflect the 
severity of his disabilities.  He specifically alleges that 
his foot symptoms include pain and stiffness.  He is unable 
to walk far distances and he has difficulty driving a car.  
These disabilities also interfere with his employment, and 
limit his activities.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for a bilateral knee disorder is well 
grounded.  Further, the preponderance of the evidence is 
against his claims for increased ratings for the 
postoperative residuals of bilateral calcaneal fractures with 
degenerative spurring.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between 
bilateral knee disorders and a disease or injury during 
service, including the service connected bilateral foot 
disabilities.

2.  The bilateral foot disability is manifested primarily by 
pain with subjective complaints of weakness, and is 
productive of no more than moderate disability.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for bilateral knee 
disabilities.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.303, 3.310 (1998).

2.  The criteria for a rating in excess of 10 percent for the 
postoperative residuals of calcaneal fractures of the right 
foot with degenerative spurring, are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321, 4.20, Part 4, 
Diagnostic Code 5284 (1998).

3.  The criteria for a rating in excess of 10 percent for the 
postoperative residuals of calcaneal fractures of the left 
foot with degenerative spurring, are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321, 4.20, Part 4, 
Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim; that is, one that is 
plausible.  An appellant has the duty to submit evidence that 
a claim is well grounded.  The evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a).  In Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the United States Court of Veterans 
Appeals (Court) held that the appellant in that case had not 
presented a well-grounded claim as a matter of law.  The 
Court pointed out that, unlike civil actions, the VA benefits 
system requires more than an allegation; the claimant must 
submit supporting evidence.  Tirpak, at 611.  The evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  

The three elements of a well grounded claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) affd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).

The veterans problem with presenting well-grounded claims 
for service connection for his bilateral knee disabilities 
arises with the third element, which is competent medical 
evidence of a nexus. 

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis  an October 
1996 VA examination report reflects a diagnosis of bilateral 
chondromalacia.  

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service  the veterans 
service medical records indicate that he sustained os calcis 
fractures to each foot in September 1986 leaping from an 
eight foot fence.  A rating decision in June 1988 granted 
service connection for the postoperative residuals of 
bilateral calcaneal fractures with degenerative spurring.  
The veteran contends that he initially injured his knees as 
well as his feet in the September 1986 accident during 
service.  For the purpose of a well-grounded claim, the 
veterans statements concerning his injury and symptoms in 
service may be sufficient evidence of the second Caluza 
element, even though a knee disability was not shown in 
service.

In the alternative, the veteran maintains that his bilateral 
knee disabilities resulted from the misalignment of his gait 
that is caused by his service connected bilateral foot 
disabilities.  In this instance, the service-connected 
bilateral foot disabilities would satisfy the second element 
of the Caluza analysis in terms of determining whether a 
claim for secondary service connection is well grounded.

The veterans claims must fail, however, as he does not meet 
the third element of the Caluza analysis -- competent 
evidence of a nexus between current disability and injury or 
disease during service, including the service-connected foot 
disabilities.  Although he claims that the bilateral knee 
disabilities are either a result of his inservice injury or 
secondary to his service connected bilateral foot 
disabilities, his statements are not competent evidence to 
establish the etiology of his current knee disabilities.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The only medical evidence of record that pertains to the 
etiology of the veterans bilateral knee disabilities is the 
comments of a VA physician.  In light of the veterans 
medical history, the RO scheduled a physical evaluation in 
October 1996.  The VA physician was requested to comment on 
whether the bilateral knee disabilities were caused by the 
service-connected bilateral foot disabilities.  
Significantly, however, the examiner commented that he was 
unable to find any evidence of a relationship between the 
bilateral knee disabilities and the bilateral foot 
disabilities.  

In a statement submitted in July 1997, the veteran reported 
that a private physician indicated in a telephone call that 
his knee disabilities could have resulted either from his 
initial injury in service or as secondary to his bilateral 
foot disability.  However, the Court in a similar factual 
scenario indicated that hearsay medical evidence, 
transmitted by layperson, cannot be sufficient to render a 
claim well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 77-80 (1995).  The veterans representative has requested 
that the case be remanded in order to obtain the private 
physicians opinion regarding the etiology of the veterans 
bilateral knee disabilities.  However, in this case I find 
that the veteran has not presented a well-grounded claim and 
there is no duty to assist him further in the development of 
the claim.  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Further, the veteran submitted a computer-generated document 
referencing orthopedic knee disabilities.  I do not find that 
these articles represent competent evidence to establish a 
nexus between his bilateral foot disabilities and his 
bilateral knee disabilities.  The reports are basic medical 
material that are general in nature and, hence, do not 
provide sufficient evidence of a nexus between either the in-
service incident in which the veteran sustained his service-
connected foot injuries or the service-connected disability 
of the feet and the current knee disabilities.  More 
importantly, these documents do not specifically refer to the 
veterans bilateral knee disability.  

In summary, the only competent medical opinion of record  
that of the VA examiner -- indicates that the veteran 
bilateral foot disability did not cause bilateral 
chondromalacia.  As such, the claims are not well grounded, 
and entitlement to service connection for bilateral knee 
disabilities, on a direct or secondary basis, is not 
warranted.

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in the rating decision 
and the statement of the case (SOC), which informed the 
veteran of the reasons his claim had been denied.  Also, by 
this decision, the Board informs the appellant of the type of 
evidence needed to make his claim well grounded.  In this 
case, the veteran has been informed of the reasons why his 
claim has been denied and of the specific evidence lacking.  
He has also been given an opportunity to provide the missing 
evidence.  The Board, therefore, concludes that VA has 
fulfilled its duty, under Robinette, to so advise the 
veteran.  Hence, remand to attempt to obtain a written 
statement by the doctor who reportedly provided a verbal 
opinion to the veteran, as requested by the veterans 
representative, is not required under Robinette.

Although the RO found the veterans claim for service 
connection well grounded, the Board concludes that this error 
was harmless.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(when the Board decision denies a claim on the merits when 
the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Boards decision, on the basis of nonprejudicial error).

II.  Increased Rating

The claim for an increased evaluation is well grounded if the 
appellant indicates that he/she has suffered increased 
disability.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992); Jones v. Brown, 7 Vet.App. 134, 138 (1994).  It is 
essential in the evaluation of a disability that each 
disability be viewed in relationship to its history.  
38 C.F.R. §§ 4.1, 4.41 (1994); Peyton v. Derwinski, 
1 Vet.App. 282, 287 (1991).

The veterans service medical records indicate that he 
sustained os calcis fractures to each foot in September 1986 
after reportedly jumping from an 8-foot fence.  He continued 
his complaints and, in August 1987, a Medical Board found him 
unfit for duty.  

Post service VA examination in April 1988 revealed the 
veteran walked with a normal gait pattern.  Examination of 
the feet revealed tenderness to palpation over the plantar 
heel pad bilaterally.  There was mild prominence of the 
posterior aspect of the calcaneus bilaterally with 
tenderness.  He was able to heel and toe walk.  There was 
moderate pain on heel walking.  He preformed a satisfactory 
tandem walk.  He was able to walk on the inner and outer 
borders of his feet with moderate pain noted on inner border 
walking.  An X-ray revealed degenerative calcaneal spurring 
bilaterally.  Examination of the ankles revealed 15 degrees 
of dorsiflexion, bilaterally and 45 degrees of plantar 
flexion, bilaterally.  There was no swelling, tenderness or 
instability of the ankles.  Based on inservice treatment and 
the April 1988 VA examination, a June 1988 rating decision 
granted service connection for the postoperative residuals of 
bilateral calcaneal fractures with degenerative spurring.  A 
10 percent evaluation was assigned for each foot and has 
remained in effect to the present.  

The severity of a foot disability is ascertained, for VA 
disability rating purposes, by application of the criteria 
set forth in VAs Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1998) (Schedule).  The veterans foot disability is 
rated under Diagnostic Code 5284.  Under these criteria, 
moderate residuals of foot injuries warrant a 10 percent 
evaluation and moderately severe residuals warrant a 20 
percent evaluation.  A rating greater than the 10 percent 
rating assigned is also warranted when there is  malunion of 
the os calcis with marked deformity (Diagnostic Code 5273).  
Pursuant to the provisions of Diagnostic Codes 5003 and 5010, 
a disability of a joint due to arthritis is rated based on 
limitation of motion of the joint.  The Board notes that 
38 C.F.R. Part 4, Plate II (1998) sets out the normal range 
of motion of the ankle as 0 to 20 degrees for dorsiflexion 
and 0 to 45 degrees for plantar flexion.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

On review of the claims file, the Board concludes that it is 
not shown that the veterans foot symptomatology is more than 
moderately disabling for either foot.  Initially, is noted 
that the evidence does not show malunion of the os calcis or 
astragalus.  Therefore, Diagnostic Code 5273 is not 
applicable.  

At the VA examination in October 1996, the veteran reported 
that since his initial injury his feet have been markedly 
symptomatic over the years.  He described a tender prominence 
over the heel of both feet that was aggravated by standing 
and walking.  He also had pain in the bottom of both feet.  
The rubbing of the heel of his shoes on the bony prominence 
sometimes increased the pain.  Both feet were equally 
symptomatic.  He reported that he took anti-inflammatory 
medications for the pain.  He was employed as a computer 
operator for a bank.  

As pointed by the veterans representative in the Informal 
Hearing Presentation, the Board must discuss the impact of 
pain and other factors as set forth in 38 C.F.R. §§ 4.40 and 
4.45, that is, whether the veteran experiences any pain on 
motion, incoordination, weakened movement, excess 
fatigability, or any of the other factors articulated in 
38 C.F.R. § 4.45.  These include less movement than normal 
(due to ankylosis, limitation or blocking, adhesions, tendon-
tie-up, contracted scars, etc.); more movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); impaired ability to execute 
skilled movements smoothly; and swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  If the veteran 
experiences any of these factors, the Board is to discuss 
whether any of these factors entitle the veteran to a 
compensable rating under any of the diagnostic codes in the 
rating schedule.  

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  The functional limitations 
due to pain must be accounted for in the disability 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board is obligated to take the veterans reports of 
painful motion into consideration.  38 C.F.R. § § 4.40, 4.45 
(1998).  The rating schedule is intended to recognize painful 
motion with joint or periarticular pathology as productive of 
disability, and to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59 (1998). 

As discussed above, the veteran has reported that he 
experiences pain on standing or walking.  He also reported in 
a September 1996 statement that he is unable perform the 
following activities:  to stand more than a hour and a half 
or to stand in one place for more than 10 minutes; to walk 
more than an half hour; to run more than 100 feet; to drive 
more than a hour and a half; or to lift more than 25 pounds.  
The veterans account of his manifestations is plausible and 
consistent with the medical diagnoses.  While it is obvious 
that the veteran experiences pain, this is contemplated by 
the current disability evaluations.

The record does not show that he experiences incoordination, 
weakened movement, or excess fatigability as a result of his 
bilateral foot disabilities.  A July 1996 private examination 
report shows that the veteran reported that he could walk no 
more than 2 miles.  He described pain over the medial side of 
both feet, worse on the right.  He also indicated that he had 
constant swelling.  On examination, there was some widening 
of the heels bilaterally, more on the right.  There was 
tenderness over the tibialis posterior tendon, bilaterally.  
There appeared to be some motion in the subtalar angle but it 
was hard to isolate the movement from ankle joint motion.  
The examiner reported that there was evidence of posterior 
tibialis tendonitis and recommended a trial of injections to 
afford some relief.  

Although the veteran reported that he experienced swelling, 
the medical evidence does not confirm this.  VA outpatient 
records dated in April 1995 show that the veteran complained 
of feet pain.  There was no evidence of edema and he was 
given salicylate and Maalox.  On follow-up examination in 
October 1995, he was reportedly doing very well with 
prescribed medication.  There was no reported swelling at the 
July 1996 private examination.  On VA examination in October 
1996, there was a tender prominence over the posterior aspect 
of the heel region, bilaterally.  He also had tenderness to 
palpation over the plantar aspect of each foot at the 
calcaneal insertion of the plantar fascia.  He was able to 
heel and toe walk with complaints of bilateral pain on heel 
walking.  He was able to squat and rise with complaints of 
knee pain.  Significantly, radiological findings disclosed 
that the soft tissues and bony structures of the feet 
appeared intact and normal.

The record does not reflect that the veteran has alleged or 
shown impaired ability to execute skilled movements smoothly, 
deformity, or atrophy of disuse.  In regard to deformities, 
the veterans evaluated disability includes degenerative 
spurring.  Recent medical evidence shows that the private 
examiner in July 1996 concluded after reviewing the X-ray 
studies that there was no definite change in the subtalar 
angle.  There was some evidence of widening of the os calcis 
that likely resulted from the injury.  However, the fractures 
were well healed.  As noted, in October 1996, the soft 
tissues and bony structures of the feet appeared intact and 
normal.  

Similarly, the medical record does not reflect that the 
veterans station, locomotion, sitting, standing or weight 
bearing is affected by this disability.  It is not shown that 
the residuals have interfered with his gait, as it was 
reported as normal on the most recent examination.  The 
private examiner in July 1996, reported that the veteran feet 
appeared to be well balanced.  Further, he did not see enough 
changes on X-ray to justify subtalar arthrodesis in either 
foot.  Furthermore, the examiner at the October 1996 VA 
examination related that the veteran was able to walk without 
evidence of a limp.

Although the veteran has asserted that he has severe 
residuals, examination has not revealed edema, swelling, 
acute heat, effusion or other physical findings indicative of 
moderately severe residuals.  As moderately severe residuals 
are not shown, even with consideration of 38 C.F.R. §§ 4.7 
and 4.40 (1998), an evaluation greater than 10 percent for 
disability associated with either foot is not warranted. 

The veteran also claims that he should be considered for an 
extraschedular evaluation due to his bilateral foot 
disabilities.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the 
Court held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Boards denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellants claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  

In this case, the evidence does not suggest that the 
veterans disability produces such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard, thereby warranting the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1998).  

First, as discussed above, the rating schedule provides for 
the assignment of higher evaluations for each of the 
disabilities at issue, but the required manifestations have 
not been demonstrated in this case.  

Further, it has not been contended or shown that any of the 
disabilities at issue have resulted in frequent periods of 
hospitalization.  A review of the claims file does not show 
that these service-connected disabilities have resulted in 
hospitalization.  Although the veteran has sought treatment 
for painful feet on occasion, this has not resulted in 
extensive treatment let alone hospitalization.  He has not 
been hospitalized or received extensive treatment for his 
bilateral foot disabilities since service discharge.

Concerning the factor of marked interference with employment, 
the Board notes that, in a statement submitted by the veteran 
in September 1996, he reported that a security company laid 
him off in 1993 for factors related to his medications and 
his disability.  He also reported that he was not offered a 
job with the Postal Service due to his bilateral foot 
disabilities.  Further, he reported that a pizza chain did 
not consider him for management training, and demoted him 
because he was limited to working less than 20 hours per 
week, because of his foot disabilities.  Finally, the veteran 
indicated that he is currently employed as a computer 
operator by a bank.  He has to sort checks and at times he 
has to stand for 2 hours, which hurts his feet.  However, 
there is no documentation from his place of employment to 
show that he has lost an inordinate amount of time from his 
job as a result of his service connected bilateral foot 
disability or that it affects his ability to perform his job 
duties in such an unusual way as to make application of the 
rating schedule inadequate in his particular situation.  In 
short, he has not produced objective evidence that would 
indicate that the disabilities have interfered with his 
employment to such an extent that he is entitled to 
extraschedular consideration.  Neither the veterans 
statements nor the medical records indicate that the 
disabilities at issue warrant the assignment of an 
extraschedular evaluation.



ORDER

The claim for service connection for a bilateral knee 
disability is denied.

An increased rating for the postoperative residuals of 
calcaneal fractures of the right foot with degenerative 
spurring is denied.

An increased rating for the postoperative residuals of 
calcaneal fractures of the left foot with degenerative 
spurring is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
